                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6
                                         WILLIE R. MEADOWS,
                                   7                                                      Case No. 18-cv-03291-BLF
                                                       Plaintiff,
                                   8
                                                 v.                                       ORDER VACATING APRIL 16, 2020
                                   9                                                      HEARING ON MOTION TO
                                         AMERICAN ADDICTION CENTERS,                      INTERVENE; GRANTING MOTION
                                  10     INC.,                                            TO INTERVENE; AUTHORIZING
                                                                                          FILING OF COMPLAINT IN
                                  11                   Defendant.                         INTERVENTION; AND SETTING
                                                                                          DEADLINE FOR STATUS REPORT RE
                                  12                                                      FILING OF CONSOLIDATED CLASS
Northern District of California
 United States District Court




                                                                                          ACTION COMPLAINT
                                  13
                                                                                          [Re: ECF 41]
                                  14

                                  15

                                  16

                                  17          Having determined that the Motion to Intervene (ECF 41) filed by Proposed Intervenor
                                  18   Caroline Park (“Park”) is appropriate for disposition without a hearing, the Court VACATES the
                                  19   hearing set for April 16, 2020. Park’s motion is GRANTED for the reasons discussed below.
                                  20          Plaintiff Willie R. Meadows (“Meadows”) filed this putative class action in the Santa Clara
                                  21   County Superior Court on April 27, 2018, asserting claims against his former employer,
                                  22   Defendant American Addiction Centers, Inc. (“AAC”), for violations of federal and state credit
                                  23   reporting laws, state wage and hour laws, and state unfair competition law. See Notice of
                                  24   Removal Exh. A, ECF 1-1. AAC removed the action to federal district court on June 1, 2018, on
                                  25   the basis of federal question jurisdiction. See Notice of Removal, ECF 1. Meadows filed the
                                  26   operative first amended complaint (“FAC”) on September 11, 2018, adding a claim under
                                  27   California’s Private Attorneys General Act (“PAGA”). See FAC, ECF 16. AAC answered the
                                  28   FAC on February 14, 2019. See Answer, ECF 29.
                                   1           On April 11, 2019, Proposed Intervenor Park filed a putative class action against AAC in

                                   2   the Orange County Superior Court, and on July 12, 2019, Park filed a first amended complaint

                                   3   against AAC (“Park FAC”). See Allen Decl. ¶ 9, ECF 41-1. Although Park apparently intended

                                   4   to attach a copy of the Park FAC to the present motion, it was omitted from Park’s filing.1 The

                                   5   Court accepts the description of the Park FAC provided in the Motion to Intervene, which is

                                   6   signed by Park’s counsel. See Motion to Intervene, ECF 41. The Park FAC alleges that Park

                                   7   worked for AAC as a non-exempt, hourly nurse from approximately March 2016 to February 22,

                                   8   2019. See id. Park asserts state law wage and hour claims on behalf of a putative class of non-

                                   9   exempt, hourly nurses employed by AAC in California, as well as a PAGA claim for penalties

                                  10   arising from the alleged wage and hour violations. See id. The Orange County Superior Court has

                                  11   stayed Park’s action. See Allen Decl. ¶ 10, ECF 41-1.

                                  12           Park now seeks leave to intervene as of right in the present action pursuant to Federal Rule
Northern District of California
 United States District Court




                                  13   of Civil Procedure 24(a). See Motion to Intervene, ECF 41. An applicant seeking to intervene as

                                  14   of right under Rule 24(a) must “make four showings to qualify under this Rule: (1) it has a

                                  15   significant protectable interest relating to the property or transaction that is the subject of the

                                  16   action; (2) the disposition of the action may, as a practical matter, impair or impede the applicant’s

                                  17   ability to protect its interest; (3) the application is timely; and (4) the existing parties may not

                                  18   adequately represent the applicant’s interest.” Perry v. Schwarzenegger, 630 F.3d 898, 903 (9th

                                  19   Cir. 2011) (internal quotation marks and citation omitted). Park has satisfied these four

                                  20   requirements. She has a significant protectable interest in the subject of the present action, as it

                                  21   appears that she is a putative class member in the present action (factor 1). Disposition of the

                                  22   present action may impair or impede Park’s ability to protect her interest, as her claims against

                                  23   AAC will be resolved by the present action unless she opts out (factor 2). Park’s application is

                                  24   timely, as the present action is in its early stages (factor 3). Finally, the parties to the present

                                  25   action may not adequately represent Park’s interests, as Plaintiff Meadows has not asserted claims

                                  26
                                  27   1
                                        The Allen Declaration states that a copy of Park’s FAC is attached to the declaration as Exhibit
                                  28   G. See Allen Decl. ¶ 9, ECF 41-1. However, there is no Exhibit G attached to the Allen
                                       Declaration.
                                                                                        2
                                   1   specific to nurses who work an alternative workweek schedule or a standalone claim for unpaid

                                   2   overtime, both claims that Park seeks to assert (factor 4).

                                   3          Pursuant to a stipulation submitted by Plaintiff Meadows, Defendant AAC, and Proposed

                                   4   Intervenor Park, and approved by the Court, any opposition to the Motion to Intervene was due by

                                   5   March 6, 2020. See Stipulation and Order, ECF 44. Defendant AAC filed a Statement of Non-

                                   6   Opposition on March 6, 2020. See Statement of Non-Opposition, ECF 45. Plaintiff Meadows did

                                   7   not respond to the Motion to Intervene. Accordingly, based on the Court’s determination that Park

                                   8   has satisfied the requirements of Rule 24(a), governing intervention as of right, and absent any

                                   9   opposition, Park’s Motion to Intervene is GRANTED.

                                  10          Park has submitted a Proposed Complaint in Intervention. See Proposed Complaint, ECF

                                  11   41-2. Park SHALL file her Complaint in Intervention separately on the docket on or before April

                                  12   15, 2020.
Northern District of California
 United States District Court




                                  13          Meadows and Park SHALL file a joint status report, on or before April 22, 2020, advising

                                  14   the Court whether they intend to file a consolidated class action complaint and proposing a

                                  15   schedule for such filing.

                                  16                                                 ORDER

                                  17          For the foregoing reasons,

                                  18          (1)     The April 16, 2020 hearing on the Motion to Intervene is VACATED;

                                  19          (2)     The Motion to Intervene is GRANTED;

                                  20          (3)     Park SHALL file her Complaint in Intervention separately on the docket on or

                                  21                  before April 15, 2020; and

                                  22          (4)     Meadows and Park SHALL file a joint status report, on or before April 22, 2020,

                                  23                  advising the Court whether they intend to file a consolidated class action complaint

                                  24                  and proposing a schedule for such filing.

                                  25

                                  26   Dated: April 9, 2020

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         3
